Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
 Information Disclosure Statement
The Information Disclosure Statement filed on February 11, 2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (JP 7-214338) (cited by applicant) in view of Yamauchi et al. (US Pub. 2020/0124069 (new cited), Spinella et al. (US Pub. 2015/0217395) (previously cited).
Regarding claim 9, Oikawa et al. discloses a joining method of ferrous metal material and aluminum metal material comprising: overlaying, on a first component (3) made of a steel material, a second component (2) made of a material different from the steel material (Par. 10, aluminum plate); pushing a tapered distal end (6) of a button component (4) in the second component (2) from an observe surface side of the second component and abutting the distal end against the first component by applying a first pressure to the button component (4) without heating, the button component including a head portion and a shaft portion (Fig. 9), the shaft portion including one end connected to the head portion, and the other end that form the distal end (Fig. 9), and the button component being made of iron base metal material including a cross section being parallel to an axial direction and in a substantially T shape (Fig. 9); and welding the distal end (6) of the button component (2) and the first component (3) by resistant spot 
Regarding claim 10, Oikawa et al. discloses the pushing includes abutting a bearing surface of the head portion against the observe surface of the second component (3) (Fig. 1-4).
Regarding claim 11, Oikawa et al. discloses the welding includes, after abutting, start spot welding and further pushing the shaft portion into the second component (3) (Fig. 1-4) (Par. 24-27).
Regarding claims 12-13, Spinella et al. discloses the head portion of the button (2910) includes such shape that a peripheral portion is close to a distal end side of the shaft portion; and the periphery portion of the head portion is directed to the distal end side of the shaft portion and becomes almost parallel to the shaft portion (Fig. 42).
Regarding claim 14, Oikawa et al. discloses the pushing includes abutting one electrode (7) used in resistance spot welding against the head portion of the button component (4) and pressing the electrode towards the first component (3) (Fig. 1-4).
Regarding claim 15, Oikawa et al. discloses the second component (2) is substantially made of aluminum (Par. 10 and 24-27).
Regarding claim 16, Spinella et al. discloses the welding includes storing a material formed by melting the second component (11) in a groove region formed on a bearing surface of the head portion of the button component (Fig. 5).
Regarding claim 17, Oikawa et al. discloses the second component (2) is formed by a flat plate.
Allowable Subject Matter
Claims 1-8 are allowed.
Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive.  Applicants argued on page 5-6 that Oikawa et al. does not describe making electrical current to not flow, that is, not heating, before the pin 4 the tip portion 6 of the pin 4 is brought into contact with the steel plate 3, and the pin 4 and the steel plate 3 are pressurized by the electrode 7 to energize between the pin 4 and the steel plate 3, and are shown in FIG. 1 (d). As described above, a method of joining the steel plate 3 and the aluminum plate 2 via the pin 4 by resistance welding the tip 6 of the pin 4 and the steel plate 3 is shown.  When resistance welding is performed while pressurizing the pin 4 and the steel plate 3 with the electrode 7, the tip portion 6 of the pin 4 is only in contact with the steel plate 3 as shown in FIG. 1 (c) “.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/4/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761